Citation Nr: 0724129	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
proteinuria.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left elbow, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1989 
to January 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In June 2007, the Board granted a motion to advance this case 
on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by an unappealed June 1998 rating decision.  Service 
connection for depression was denied by an unappealed April 
1999 rating decision.  

2.  Evidence associated with the claims file since the 
unappealed April 1999 rating decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Service connection for proteinuria was denied by an 
unappealed February 1994 rating decision, which was affirmed 
by an unappealed August 1998 Board decision.

4.  Evidence associated with the claims file since the 
unappealed August 1998 Board decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  Residuals of a left elbow fracture (left elbow 
disability) are manifested by left forearm flexion to 90, 
130, and 145 degrees.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for proteinuria is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for an increased evaluation for a left elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5206 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen claims for 
entitlement to service connection for a psychiatric 
disability and for proteinuria and for entitlement to an 
increased evaluation for a left elbow disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claims, December 2004 
and March 2005 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  Although the letters did not notify the 
veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against an increased 
evaluation for a left elbow disability and the claims for 
entitlement to service connection for proteinuria and a 
psychiatric disorder are not reopened.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

With respect to claims to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records, VA medical 
treatment records, VA examination reports, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.   The Board notes that in June 
2006, the veteran sent private treatment records to the Board 
and in May 2007 waived his right to have the RO readjudicate 
his claim with the additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Claim to reopen a claim for service connection for a 
psychiatric disability

The veteran filed a claim to reopen a claim for entitlement 
to service connection for a psychiatric disability.  The RO 
determined that new and material evidence was not presented 
to reopen the veteran's claim for entitlement to service 
connection.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In a June 1998 rating decision, the RO denied service 
connection for a psychiatric disability because such 
disability was not incurred in or caused by active military 
service.  The veteran did not file a notice of disagreement.  
The RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  
In an April 1999 rating decision, the RO again denied service 
connection for a psychiatric disability because such 
disability was not related to active service.  The veteran 
did not perfect an appeal with respect to that issue.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In December 2000, 
the veteran filed a claim to reopen his claim of entitlement 
to service connection for a psychiatric disability.  In a 
June 2001 rating decision, the RO did not find new and 
material evidence to reopen the veteran's claim because the 
evidence submitted was not so significant that it must be 
considered in order to fairly decide the merits of the claim 
because it did not address a relationship between any current 
psychiatric disability and active service.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
April 1999 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

For claims filed prior to August 29, 2001, new and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the April 1999 rating 
decision includes the veteran's service medical records.  The 
veteran's service entrance and discharge examinations noted 
normal psychiatric status.  June 1991 service medical records 
indicated that the veteran was hospitalized for three days 
due to an attempted Tylenol overdose.  The diagnoses were 
immature personality trait, occupational problem, and rule 
out personality disorder.  At discharge from treatment, the 
veteran was found not suicidal, homicidal, psychotic, or 
depressed.  Also of record were November and December 1996 VA 
medical records that diagnosed character disorder, dysthymia, 
and depression.  There were also VA mental health treatment 
records from October 1996 through June 1997.  Also of record 
was an August 1997 VA general medical examination, in which 
the veteran reported longstanding depression.  The diagnosis 
was major depression.  November 1998 VA psychiatric 
examinations diagnosed depression and anxiety.  

Evidence submitted after the April 1999 rating decision 
includes a January 2001 VA mental examination that diagnosed 
depression.  Lay statements from the veteran's friends 
asserted that the veteran's mental status had changed before 
and after his time in active service.  Also of record was a 
May 2002 VA mental examination that diagnosed major 
depression.  In a December 2002 statement, the veteran 
asserted that he became depressed and suicidal during 
service.  VA medical records from June 2003 through October 
2004 diagnosed depression, anxiety and dysthymia.  

The Board finds that the evidence is new because it was not 
submitted to VA at the time of the prior decision.  The Board 
finds, however, that the newly submitted evidence is not 
material.  The evidence is cumulative and redundant because 
it confirms the diagnosis of a psychiatric disability.  The 
newly submitted evidence does not does not bear directly and 
substantially upon the specific matter under consideration 
because it does not contain medical evidence showing a 
relationship between a psychiatric disability and service, 
although it contains lay statements that the veteran's 
current disability is related to service.  The evidence is 
thus not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, new 
and material evidence not having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Claim to reopen a claim for service connection for 
proteinuria

The veteran filed a claim to reopen a claim for entitlement 
to service connection for proteinuria.  The RO determined 
that new and material evidence was not presented to reopen 
the veteran's claim for entitlement to service connection.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett, 83 
F.3d at 1383-84; McGinnis, 4 Vet. App. at 244. 

In a February 1994 rating decision, the RO denied service 
connection for proteinuria because proteinuria is a lab 
finding and not a disability for VA purposes.  The veteran 
appealed, but in an August 1998 Board decision, the denial 
was confirmed.  The unappealed Board decision was final based 
on the evidence then of record.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2006).  In December 2000, the veteran 
filed a claim to reopen his claim of entitlement to service 
connection for proteinuria.  In a June 2001 rating decision, 
the RO did not find new and material evidence to reopen the 
veteran's claim because the evidence submitted did not bear 
directly and substantially upon the specific matter under 
consideration because it did not contain evidence of a 
current or inservice disability.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
August 1998 Board decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans, 9 Vet. App. at 282-83.  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

For claims filed prior to August 29, 2001, new and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus, 3 Vet. App. 
at 513.  

Evidence of record at the time of the August 1998 Board 
decision includes service medical records, which show 
multiple diagnoses of persistent, mild, and asymptomatic 
proteinuria from June 1989 through December 1992.  A December 
1989 service medical record diagnosed non-nephrotic 
proteinuria.  Service entrance and discharge examinations 
were negative for proteinuria.  Also of record was a January 
1994 VA general medical examination that diagnosed 
proteinuria of unknown etiology, a March 1996 VA record that 
noted a history of proteinuria, and an August 1997 VA general 
medical examination that diagnosed proteinuria, etiology 
unknown.  

Evidence submitted after the August 1998 Board decision 
includes a January 2001 VA general medical examination that 
diagnosed proteinuria of unknown etiology with normal renal 
function.  In a December 2002 lay statement, the veteran 
reported that he had proteinuria and no one could tell him 
why.

The Board finds that new and material evidence has not been 
submitted.  The evidence is new because it was not previously 
submitted to VA.  The evidence, however, is not material.  
The newly submitted evidence is cumulative and redundant 
because it reiterates the proteinuria diagnoses with no 
associated disability, to include abnormal renal function.  
The evidence does not bear directly and substantially upon 
the specific matter under consideration because it does not 
indicate a disability for VA purposes.  The newly submitted 
evidence is thus not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, new and material evidence not having been 
submitted, the claim for entitlement to service connection 
for proteinuria is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni, 5 Vet. App. at 467.   

Increased evaluation for left elbow disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a February 1994 rating decision, the RO granted service 
connection for a left elbow disability and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5209, effective January 18, 1993.  In an April 1999 
rating decision, the RO granted a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5206-5003, effective 
August 20, 1998.  In December 2000, the veteran filed a claim 
for an increased evaluation.  In a June 2001 rating decision, 
the RO granted a 40 percent evaluation under Diagnostic Code 
5206-5003, effective December 8, 2000.  The veteran appealed 
the evaluation.

In an August 2001 VA medical record, the veteran reported 
left elbow pain.  There was no effusion or warmth.  A May 
2002 VA neurological examination was conducted.  The veteran 
reported a left arm fracture with limitation of flexion and 
contractures.  Upon examination, the veteran kept his left 
arm in a flexed position.  Strength and reflex testing were 
impossible due to complaints of significant pain with 
movement.  There was not major atrophy of the upper 
extremity.  Sensory examination revealed intact position and 
vibratory sense of the upper extremity.  The assessment was 
left arm injury with limitation of flexion but no peripheral 
nerve injury.  

A May 2002 VA joints examination was conducted.  The veteran 
reported current left elbow pain that was constant in nature 
and increased with activities such as brushing his teeth, 
washing himself, using the toilet, and combing his hair.  He 
reported that he required help to do the basic activities of 
daily living.  He did not use support devices for his elbow, 
but took Tylenol and ibuprofen although they did not provide 
significant pain relief.  Upon examination, the veteran held 
his left elbow by his side for support.  The veteran held the 
left elbow in 90 degrees flexion and reported that he was 
unable to further extend or flex his elbow.  Thus, flexion 
was to 90 degrees with pain and extension was to 0 degrees 
without pain.  There was forearm pronation and supination of 
15 degrees with pain.  The examiner was unable to determine 
biceps and triceps strength due to the limited range of 
motion.  There was no cyanosis, clubbing, or edema, but there 
was guarding and exquisite tenderness to palpation over the 
entire greater aspect of the posterior aspect of the left 
elbow.  The assessment was left elbow fracture with present 
strain.  An x-ray showed minimum olecranon spur posteriorly.  

In a December 2002 lay statement, the veteran asserted that 
he had difficulty performing the activities of daily living 
and schoolwork such as writing and notetaking.  He also 
reported loss of left elbow strength, speed, and 
coordination, and pain on movement and swelling.  

In a June 2003 VA medical record, the veteran reported left 
elbow pain.  Examination showed diffuse tenderness, a 
restricted range of motion, and biceps and triceps muscle 
tenderness.  In a December 2003 VA record, the veteran 
reported left elbow pain over the ulnar groove and occasional 
numbness in the ulnar nerve distribution.  Upon examination, 
there was positive Tinel's over the ulnar nerve, worse with 
flexion.  There was 20 degrees extension and 90 degrees 
flexion.  There were no sensory deficits or claw hand.  X-
rays of the left elbow were normal.  The assessment was left 
ulnar neuropathy.  A February 2004 electromyography 
impression was left focal ulnar neuropathy at the elbow 
consistent with a compressive lesion.  A March 2004 VA record 
noted left ulnar compression.  

A March 2005 VA joints examination was conducted.  The 
veteran reported he was left-handed.  He reported left elbow 
pain and popping.  He stated that he currently tried to write 
with his right hand, wore a brace at night, and had numbness 
in his two ulnar fingers.  The veteran reported that he could 
not do any heavy lifting with the left elbow.  He did not 
report left elbow instability, flare-ups, or incapacitating 
episodes, and denied fatigability or incoordination upon 
repetition.  Upon examination, there were no left elbow skin 
abnormalities, old scars, or biceps or triceps atrophy.  
There was full extension, flexion to 130 degrees, both 
without pain or crepitus, and 80 degrees of forearm 
supination and pronation with no pain.  Wrist range of motion 
was full, free, and painless.  There was 5/5 strength of the 
biceps and triceps, and no limitation due to weakness, 
fatigability, incoordination, or flare-ups.  There was no 
tenderness to palpation along the radial head, but there was 
tenderness along the medial border of the elbow along the 
ulnar nerve.  There were no masses, ankylosis, effusion, 
abnormality, or deformity of the elbow.  There was no 
intrinsic atrophy of the left hand or muscle wasting, and 
there was excellent hand dexterity and light touch sensation.  
The impression was residual fracture of the left elbow, 
without limitation of motion and excellent strength.  

A March 2006 private physical therapy evaluation diagnosed 
left elbow pain.  The veteran reported left elbow pain, and 
tingling and numbness of the left fingers.  The pain was 
10/10, shooting and sharp.  Upon examination, sensation was 
intact and range of motion was within normal limits.  
Extension was to 40 degrees with pain.  There was 3/5 left 
upper extremity strength and tenderness on palpation around 
the medial epicondyl/olecronon area.  Additional March 2006 
private physical therapy records noted decreased left elbow 
pain of 7 to 9 out of 10.  Elbow extension was to 35 degrees.  

The hyphenated code used for rating the veteran's disability 
was intended to show that the veteran's disability included 
both degenerative arthritis, Diagnostic Code 5003, and 
limitation of left arm flexion, under Diagnostic Code 5206.  
The specific order of diagnostic codes indicates limitation 
of arm flexion was caused by degenerative arthritis.  38 
C.F.R. § 4.27 (2006).

The veteran's current 40 percent evaluation contemplates 
major arm flexion limited to 55 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  A maximum 50 percent evaluation is 
assigned for flexion limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  Normal range of motion is 
between 0 degrees and 145 degrees for elbow flexion.  38 
C.F.R. § 4.71, Plate I (2006).  Here, the evidence of record 
shows left arm flexion to 90, 130, and 145 degrees.  
Accordingly, an evaluation in excess of 40 percent for major 
arm flexion is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  For limitation of major forearm extension, a 50 
percent evaluation is assigned for extension limited to 110 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2006).  
Here, the evidence of record shows left arm extension to 90, 
20, and 0 degrees.  Accordingly, an evaluation in excess of 
40 percent is not permitted for left arm extension.  In 
addition, the March 2005 VA examiner found no left elbow 
ankylosis and the evidence of record does not demonstrate any 
nonunion of the radius and ulna with false flail joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5210 (2006).  
Moreover, disability evaluations in excess of 40 percent are 
not provided for combined limitation of forearm flexion 
extension, other impairment of flail joint, impairment of the 
ulna or radius, and impairment of supination and pronation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5208, 5209, 5211, 5212, 
5213 (2006).  Accordingly, an increased evaluation for a left 
elbow disability is not warranted.

The Board has also considered an increased evaluation under 
Diagnostic Code 5003, for degenerative arthritis of the left 
elbow.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 40 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2006).  The veteran consistently 
reported left elbow pain and some difficulty with the 
activities of daily living.  The veteran used pain medication 
but did not use support devices for the elbow, except to 
sleep.  The objective medical evidence of record consistently 
showed guarding on examination, tenderness, and pain upon 
movement, but good strength and no limitation due to 
weakness, fatigability, incoordination, or flare-ups.  There 
was also no muscle atrophy, intact sensation.  The Board 
finds that there is no additional functional loss not 
contemplated in the 40 percent rating and that an increased 
evaluation on this basis is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 40 percent is provided for 
certain manifestations of a left elbow disability but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required hospitalization and marked interference of 
employment has not been shown due to left elbow disability.  
Accordingly, the RO did not err by not referring this appeal 
for an extraschedular evaluation.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a psychiatric 
disability is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for proteinuria is not 
reopened.

An increased evaluation for a left elbow disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


